—Determination of respondent Board of Parole of the State of New York, dated June 29, 1995, which, after an administrative hearing, revoked petitioner’s parole, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred by order of Supreme Court, Bronx County [George Friedman, J.], entered January 30, 1996) dismissed, without costs.
Respondent’s decision is supported by substantial evidence, including properly received hearsay (see, Matter of Williams v New York State Bd. of Parole, 225 AD2d 490, lv denied 88 NY2d 810). In light of the circumstance that there was substantial evidence that the complainant was unavailable to testify, we find no due process violation in the admission of the parole officer’s testimony as to what she had said (compare, People ex rel. McGee v Walters, 62 NY2d 317, 323). Concur— Williams, J. P., Tom, Mazzarelli and Andrias, JJ.